As filed with the Securities and Exchange Commission on February 10, 2011 1933 Act File No. 033-00572 1940 Act File No. 811-04409 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 128 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 130 x EATON VANCE MUNICIPALS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) SIGNATURES Pursuant to the requirements of the Securities Act of 1933, and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston, and the Commonwealth of Massachusetts, on February 7, 2011. EATON VANCE MUNICIPALS TRUST By: /s/ Thomas M. Metzold Thomas M. Metzold, President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities indicated on February 7, 2011. Signature Title /s/ Thomas M. Metzold President (Chief Executive Officer) Thomas M. Metzold /s/ Barbara E. Campbell Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell /s/ Benjamin C. Esty Trustee Benjamin C. Esty /s/ Thomas E. Faust Jr. Trustee Thomas E. Faust Jr. /s/ Allen R. Freedman Trustee Allen R. Freedman /s/ William H. Park Trustee William H. Park /s/ Ronald A. Pearlman Trustee Ronald A. Pearlman /s/ Helen Frame Peters Trustee Helen Frame Peters /s/ Lynn A. Stout Trustee Lynn A. Stout /s/ Ralph F. Verni Trustee Ralph F. Verni C-1 EXHIBIT INDEX Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxanomny Extention Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Ex-101.PRE XBRL Taxonomy Extention Presentation Linkbase C-2
